DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlen et al. (U.S. Patent No. 8,157,776) in view of Chen et al. (U.S. Patent No. 7,126,681).
Regarding claim 1: Carlen discloses a method for assembling disposable absorbent articles (via 20), the method comprising the steps of. providing a continuous substrate extending in a machine direction and defining a width in a cross direction (Fig. 1; via web 2), the continuous substrate comprising a first surface and an opposing second surface (via two surfaces of web 2), the continuous substrate further comprising registration features comprising printed graphics comprising a plurality of colors (via printed motifs and broken lines-images 5 and/or broken lines 6; abstract “mark (6)…its color or color combination”); providing a sensor (via 10); establishing a detection zone on the first surface of the substrate (via zone by sensor 10); color combination from colors or color combinations”); through the detection zone (via by zone of the sensor area 5) by advancing the substrate in the machine direction at a first speed; generating signals corresponding with hue values of detected defocused light reflected from the registration features advancing through the detection zone (Fig. 5; via signals send to controller 13), to adjust said speed (Fig. 1; via speed-regulating device 14); and cutting the continuous substrate into discrete components of an assembled absorbent article (via finished product 20 made of web material 2, inherently could be absorbent article); wherein the method enables precise registration control without the need for separate, distinct, dedicated and/or uniquely colored marks, see for example (Fig. 1; via detecting device 10 & control unit 13; column 6, lines 5-10; “the detecting device 10 can be, for example, CCD camera…the position of each synchronizing mark 6 can be detected” and/or column 5, lines 50-53; “detecting device 10…video camera”, it is known a use of camera is for capturing images and/or shape), further (column 6, lines 10-15; “According to yet another alternative embodiment, the detecting device can be based on, for example, laser technology, that is with a laser light source that is utilized in conjunction with a light-sensitive detector to detect the position of the respective synchronizing mark 6”); also (column 6, lines 15-20; “yet another variant, the synchronizing mark can consist of an electronically detectable sensor, for example of the transponder type, that is applied on the first material web 2 with the abovementioned periodicity Ls.  Such a synchronizing mark can then be read by detecting device that comprises a radio transmitter…said synchronizing marks can be printed with magnetic ink”);

However, Chen discloses similar method with the steps of having a detection zone with the use of convex cylindrical lens to yield averaged or blurred hue values from the plurality of colors, (Figs. 10 & 11; and column 11, lines 44-60, under the heading of “Measurement Calibration” explains the average value taken of the intensity and/or column 12, lines 31-45, under the “review Operation” section, “the different detector outputs may be superimposed and represented as separate colors on the display.”), between first surface of a substrate and the sensor, see for example (Fig. 10; via lenses 1006 between material 1005 and sensors 1007-1009); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Carlen’s method by having the detection zone to comprise a convex cylindrical lens between first surface of the material and the sensor, as suggested by Chen, in order to improve detection of defects, on the surface of the material and precisely be able to find them (column 2, lines 64-67);

Regarding claim 3: Chen discloses that the first surface of the convex cylindrical lens is substantially flat (via lens 1006);
Regarding claim 4: Carlen discloses a step of communicating the signals corresponding with hue values to an analyzer selected from the group consisting of: a field programmable gate array, an application specific integrated circuit, and graphical processing unit (via controller 13; column 5, lines 61-65);
Regarding claim 9: Carlen disclose that the lengths of the discrete components correspond to pitch lengths of individual absorbent articles (via L, lengths of formed 20s);
Regarding claim 10: Carlen disclose the discrete components comprise backsheets (via lower sheet of 20);
Regarding claim 11: Carlen disclose the discrete components comprise connection zones (via 7 & 8);
Regarding claim 12: Carlen disclose the discrete components comprise belts (column 1, lines 20-22; “absorbent product such as a diaper”, inherently there is a belt/band on the diapers);

Regarding claim 14: Carlen disclose comprising the step of: comparing the unique sequence to a reference sequence (via 13; column 9, lines 41-46);
Regarding claim 15: Carlen disclose comprising the step of changing the first speed to a second speed based on the comparison of the unique sequence to the reference sequence (via speed adjusting device 14);  
Regarding claim 16: Carlen disclose the hue values are determined though calculations based at least one signal from the group consisting of: RBG analog signals, spectral waveform signals, and LAB color signals, see for example (column 7, lines 25-60).

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed process uses the colored graphics on the substrate as the registration features, without the need for any separate registration marks.  This is the exact opposite of the applied art of Carlen ‘776, the invention disclosed by ‘776 requires separate registration marks.
The office believes that the applied art of ‘776 indeed discloses colored graphics to be detected as marks (abstract, “detection of the synchronizing mark (6) by distinguishing its color or color combination from color of color combinations in the rest of said section (24)”.  Note that mark 6 and graphics 5 with its extended leg 25 are detected by the detecting device 10, see for example (Fig. 3 & column 8, line 4-16; “a leg 25 that…stick man 5’ is printed in a color or color 

Again in respect to applicant remarks regarding the applied art of Chen ‘681 as not disclosing the claimed averaged/blurred hue values, as with the cylindrical convex lens shown in Fig. 10 nor taught in the corresponding text.  Applicant argues that ‘681 suggests the advantages of using such averaged/blurred hue values in the manner of the present invention, no matter how they might be produced.  
The office as previously explained believes that ‘681 is referring to the use of color differences or light intensity differences, exist for certain pixels (column 16, lines 55-60), which been averaged/blurred hue values (column 16, lines 63-67; “average difference…such as a five percent difference between largest measured pixel and average measured pixel values”)

The office is keeping the previously provided response to remarks as they are related to the current filed remarks, see below:

Applicant continue to argue that the claimed process uses colored graphics on the substrate as the registration features, without the need for any separate registration marks, which is the opposite as suggested by the applied art ‘776.  
The office as set forth above and explained on the previous actions believes that the applied art ‘776 clearly referring to the use of different colored graphics on the substrate, see for example Fig. 1 & abstract, referring to the use of different colors marks and images (via 5 & 6) to be detected via device 10.  

In respect to the argued upon for the new added limitations, “averaged or blurred hue values”.  The office as set forth above believes that the applied art ‘681 do suggest the new added limitations of averaging value of the colors going through the lens (Figs. 10 & 11; and column 11, lines 44-60, under the heading of “Measurement Calibration” explains the average value taken of the intensity and/or column 12, lines 31-45, under the “review Operation” section, “the different detector outputs may be superimposed and represented as separate colors on the display.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731